     Melissa Baloian SBN# 232602
1    Law Office of Melissa Baloian
     5424 N. Palm Ave. Suite 106
2    Fresno, California 93704
     Telephone (559) 352-2331
3    Mbaloian.law@gmail.com
4
     Attorney for Defendant JAIME MORENO-CASTANEDA.
5

6
                           IN THE UNITED STATES DISTRICT COURT
7

8                             EASTERN DISTRICT OF CALIFORNIA

9
     THE UNITED STATES OF AMERICA,                 )      Case No. 1:11-CR-0442 AWI
10                                                 )
                                                   )      STIPULATION REGARDING
                            Plaintiff,             )
11
                   vs.                                    SCHEDULE FOR DEFENDANT’S
                                                   )
                                                   )      MOTION TO REDUCE SENTENCE
12
     JAIME MORENO-CASTANEDA,                       )      UNDER 18 U.S.C. § 3582(c)(1)(A);
13                                                 )      [PROPOSED] FINDINGS AND ORDER
                                                   )
14
                            Defendant.             )
                                                   )
15

16                                          STIPULATION
17
             The defendant, JAIME MORENO-CASTANEDA, by and through his counsel, Melissa
18
     Baloian, and the United States of America, by and through its counsel, Assistant United States
19
     Attorney Vincenza Rabenn, hereby stipulate as follows:
20
             1.    By previous order, the supplemental motion is due for filing on or before April 30,
21
     2021.
22
             2.    Defendant’s counsel has been appointed to evaluate Defendant’s pro se
23
     submission of a compassionate release motion. Counsel is still in the process of obtaining
24
     Defendant’s records, which are imperative to the compassionate release motion.
25
             3.    The parties agree and stipulate, and request the Court to set the briefing schedule
26
     on the defendant’s motion as follows:
27
                   a.     The defendant’s supplemental motion shall be filed on or before May 28,
28
     2021;



                                                    -1-
                       b.        The government’s response is to be filed on or before June 22, 2021;
1

2                      c.        The defendant’s reply to the government’s response is to be filed on or

3    before June 29, 2021.
4
              IT IS SO STIPULATED.
5
              Dated: April 29, 2021
6                                                                     /s/ MELISSA BALOIAN
7
                                                                      _____________________
                                                                      Melissa Baloian
8                                                                     Attorney for Defendant
9             Dated: April 29, 2021
10
                                                                       /s/ VINCENZA RABENN
11                                                                     _______________________
                                                                       Vincenza Rabeen
12
                                                                       Assistant United States Attorney
13   -------------------------------------------------------------------------------------------------------------------------

14                                     [PROPOSED] FINDINGS AND ORDER
15
              Based upon the stipulation and representations of the parties, the Court adopts the following
16
     as a revised briefing schedule regarding the defendant’s motion for sentence reduction:
17
              a)       The defendant’s supplemental motion is due on or before May 28, 2021;
18
              b)       The government’s response is due on or before June 22, 2021;
19
              c)       The defendant’s reply is due on or before June 29, 2021.
20

21
     IT IS SO ORDERED.
22
     Dated: April 30, 2021
23
                                                           SENIOR DISTRICT JUDGE
24

25

26

27

28




                                                                -2-
